The evidence authorized the verdict, and the motion for new trial shows no cause for a reversal of the judgment.
                       DECIDED SEPTEMBER 16, 1942. *Page 13 
The defendant was indicted for the offense of murder and convicted of voluntary manslaughter. The evidence, while conflicting, and while it would have supported a verdict for murder, authorized the verdict returned, since portions of the evidence and parts of the defendant's statement to the jury authorized the jury to find that the killing was done under a sudden heat of passion, and without malice, either express or implied. Reeves v. State, 22 Ga. App. 628 (97 S.E. 115). Nor did the court err in admitting the testimony of a witness as to the dying declaration of the woman shot by the accused, the witness testifying that, at the time the declaration was made, the declarer told the witness that she (the declarer) knew that she could not live. In Howard v. State, 144 Ga. 169
(86 S.E. 540), cited in behalf of the plaintiff in error, a witness was allowed to testify that he called another person who asked the person shot if he was going to die, and "he said he was if they did not do something for him." The witness then said, "You are going to die; and who is it that shot you?" That case is not applicable to the case at bar. The denial of a new trial was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.